Title: To James Madison from William C. C. Claiborne and James Wilkinson, 11 March 1804
From: Claiborne, William C. C.,Wilkinson, James
To: Madison, James



Sir
New Orleans 11. March 1804.
Since our last of the 27. ulto. a Duplicate of which goes under Cover, the Spaniards have sent off a small Part of their Troops; and we have received repeated verbal Assurances from several of their Officers that a final Evacuation by them is fixed for the 20 of the present Month; and appearances seem to indicate the Reality of their Intention.
We have received two Letters from the Commissioner of France of the 2d inst. in one of which he informs us, that he shall leave in this City a Commissioner charged with the commercial Relations of the Republic and with the unfinished Business of the Commission, and in the other he observes, That France had expected us to take her Cannon & military Stores; that being disappointed in that Expectation, and the War which is now raging, preventing their being transported to the Territories of France, he shall reserve a Portion of the public Store Houses & Magazines for the Preservation of the Property of France.
To the former of these Letters we replied that by our Constitution & Laws the Prerogative of accrediting public Agents of every Kind was vested in the President of the United States, and that the proposed Delegate could not be recognized in a public Character here by any other Authority. To the latter we answered by proposing to receive the Cannon & military Stores of France in this City by way of Deposits and to keep them in Safety, ready to be restored, when it might be more convenient to remove them from the Province.
We have this Morning received Replies to our Letters on these Subjects. The Commissioner of France still insists upon the Right of naming a commercial Agent to remain in this City, after his Departure to execute the Business of the Commission which may remain unfinished; he however concludes by mentioning, that he had written to Mr Pichon, Chargé d’Affaires at Washington City & expected that he would obtain an Exequatur from the President of the United States, for the Cit. Blanque whom he has designated to remain in character of commercial Agent here.
He still persists in his Determination to reserve a Portion of the Store Houses and Magazines for the Use of France.
We have not yet made our Protestation grounded on the Nondelivery of that Part of West Florida as far as the River Perdido which was formerly a Part of French Louisiana. We think it best to postpone that Measure to near the close of the Business, lest it might create some Embarrassment. We renew to you the Assurances of our sincere Respect & high Consideration.

William C. C. Claiborne
Ja Wilkinson
  

   
   RC, two copies (DNA: RG 59, TP, Orleans, vol. 3). First RC in a clerk’s hand, signed by Claiborne and Wilkinson; docketed by Wagner as received 11 Apr. and with the added notation: “evacuation by the Spaniards. / Agent of Commerce to be left by Mr. Laussat / Retains part of the public buildings.” Second RC marked duplicate; docketed by Wagner.



   
   For Laussat to the commissioners, 2 Mar. 1804, concerning the retention of the storehouses, see Kukla, Guide to the Laussat PapersJon Kukla, ed., A Guide to the Papers of Pierre Clément Laussat, Napoleon’s Prefect for the Colony of Louisiana and of General Claude Perrin Victor at the Historic New Orleans Collection (New Orleans, 1993)., pp. 137–38. The letter regarding the commercial agent has not been found.



   
   For Laussat’s 10 Mar. 1804 letter reporting his nomination of Jean Paul Blanque as commercial agent and outlining the duties of the position, see ibid., p. 140.



   
   For Laussat’s 10 Mar. letter about the transfer of property, see ibid., p. 141.


